Citation Nr: 0609434	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-37 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to a compensable rating for a right thigh 
scar.

2.	Entitlement to a compensable rating for a left ear scar.

3.	Entitlement to a compensable rating for a right eye 
corneal scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to July 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and noncompensable ratings for right thigh and 
left ear scars and from a June 2004 rating decision of the 
Cleveland, Ohio VA RO that granted service connection and a 
noncompensable rating for a right eye corneal scar.  The 
veteran requested a videoconference hearing, and such hearing 
was scheduled in April 2005.  It was postponed (pursuant to 
his motion) and rescheduled in August 2005.  He failed to 
report for the rescheduled hearing.

The issues of entitlement to compensable rating for left ear 
and right eye corneal scars are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if any action on his part is 
required.


FINDINGS OF FACT

The veteran's service-connected right thigh scar is 
superficial, stable, non-painful, does not limit any 
function, and less than 144 square inches in area.


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's right 
thigh scar. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 
(Codes) 7801, 7802, 7803, 7804, 7805 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Here, an April 2003 letter generally outlined the veteran's 
and VA's responsibilities in developing evidence.  October 
and December 2003 letters and an October 2004 statement of 
the case (SOC) provided the veteran notice on the 
"downstream" issue of an increased initial rating.  The 
veteran was advised of the basis for the rating assigned, 
i.e., the criteria for rating skin conditions/scars, and of 
what the evidence showed.  The SOC also provided the text of 
the regulation implementing the VCAA, including (at p. 3) 
that the claimant is to be advised to submit any evidence in 
his possession pertinent to the claims.  The veteran is not 
prejudiced by any defect in notice (including in timing) (See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. , 2006)) as he has had full opportunity to 
supplement the record and participate in the adjudicatory 
process after notice was provided. 
The RO arranged for a VA examination.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
In January 2004 he submitted a statement that no other 
medical records were available in relation to these claims.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claims.

B.	Factual Background

August 2001 VA treatment records report that the veteran's 
right thigh had a "non tender scar in the posterior aspect 
of the distal 1/4."  

A September 2003 statement from the veteran notes that he 
believed his service connected "injuries ha[d] diminished 
[his] physical abilities somewhat."

On 2004 VA compensation and pension (C & P) examination, the 
veteran reported that he sustained the scar on the back of 
his right thigh in January 1975 when he fell through a wall 
and caught the back of the thigh on a nail, causing a 
laceration that required fifteen stitches.  He reported that 
he experienced leg spasms on prolonged standing and 
"tingling from [the] back of his knee to the buttocks on the 
right side whenever the weather changed or if he jogged."  
On physical examination, the examiner noted a seven 
centimeter horizontal scar approximately six inches above the 
popliteal space on the posterior of the right thigh that was 
not tender to the touch.  The veteran did not have any 
visible muscle atrophy in his legs, and had a normal gait.  

C.	Legal Criteria 

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.

Scars, other than those on the head, face, or neck, are rated 
under Codes 7801-7805. Code 7801 provides for rating scars 
that are deep (associated with underlying soft tissue damage) 
or cause limited motion based on the area of involvement.  
The minimal compensable (10 percent) rating requires an area 
of 6 square inches (39 square centimeters).  Higher ratings 
require greater areas of involvement.  Code 7802 provides 
that scars that are superficial (not associated with 
underlying soft tissue damage), and do not cause limited 
motion warrant a 10 percent rating if involving an area (or 
areas) of 144 square inches (929 square centimeters) or 
greater.  Code 7803 provides a 10 percent rating for 
superficial scars that are unstable (with frequent loss of 
covering of skin over the scar).  Code 7804 provides for a 10 
percent rating for superficial scars that are painful on 
examination. Under code 7805, scars may also be rated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent rating 
shall be assigned where the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

D.	Analysis

At the outset, it is noteworthy that there is no evidence 
that symptoms of the veteran's right thigh scar varied in 
severity during the appeal period.  Hence, "staged ratings" 
are not indicated.

The  right thigh scar is not shown to be deep (associated 
with underlying tissue damage) or to cause limitation of 
motion.  Consequently, rating under either Code 7801 or 7802 
would be inappropriate.
Likewise, there is no evidence that the right thigh scar is 
either unstable or painful on examination.  It was 
specifically described as nontender to touch.  Thus, the 
veteran is not eligible for a 10 percent rating under either 
Code 7803 or 7804.  

The only applicable rating criteria left for consideration 
are in Code 7805.  On January 2004 examination the veteran 
reported that his leg muscles spasm if he has to stand for a 
long time and that the back of his right leg (from the knee 
to the buttock) tingles when he jogs.  The veteran's 
statements describing his symptoms are competent evidence to 
the extent that he can describe what he experiences.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, for 
rating purposes, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The competent (medical) evidence 
does not corroborate the alleged symptoms or show that any 
function is limited by the scar, and a compensable rating 
based on functional impairment is also not warranted.

The preponderance of the evidence establishes that the right 
thigh scar is not manifested by symptoms that satisfy or 
approximate any applicable criteria for a compensable rating.  
Hence, the claim must be denied.  38 C.F.R. §§ 4.7, 4.31.


ORDER

A compensable rating for a right thigh scar is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, further development of the record is 
necessary to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claim.  See 
38 C.F.R. § 3.159.

The veteran's right eye corneal scar is rated noncompensable.  
Fields of vision studies in April 2004 showed a slight 
constriction nasally in the superior and inferior visual 
fields of the right eye.  However, a review of the 
accompanying Goldmann Visual Field Chart does not clearly 
reflect the remaining field of vision.

Furthermore, in his June 2004 notice of disagreement, the 
veteran stated that he had gone to the Houston VA Medical 
Center (MC) in May 2004 for an updated eye examination.  The 
claims file does not include the report of a May 2004 eye 
evaluation.  And when he sought to postpone an April 2005 
videoconference hearing, the veteran stated that he had an 
upcoming eye examination and wished to have the evidence from 
that examination reviewed in conjunction with his appeal.  
The report of a post-April 2005 eye examination has not been 
associated with the claims file, and thus the medical 
evidence appears incomplete.  The records identified by the 
veteran may shed additional light on this matter, and must be 
secured.  

With regard to the left ear scar, it is noteworthy that scars 
on the head, face, or neck are rated under Code 7800, based 
on disfigurement (and specifically on whether any of the 8 
characteristics of disfigurement are shown, and if so, the 
number of such characteristics present).  The January 2004 VA 
examination report does not specifically note whether each of 
the 8 characteristics of disfigurement is present or absent 
with respect to the left ear.  Consequently, the report is 
inadequate for rating purposes, and the veteran must be 
reexamined.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Houston 
VAMC the report of the May 2004 eye 
evaluation the veteran had at that 
facility, the report of any post-April 2005 
eye evaluation he had at that facility, and 
any additional records of treatment or 
evaluation he received for his left ear or 
right eye since January 2004.  

2.  The RO should then arrange for the 
veteran to be examined by an 
ophthalmologist (to include visual field 
studies which are interpreted for the 
record) to determine the degree of 
impairment the veteran has as a result of 
his right eye corneal scar.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
visual field examination should be 
conducted in accordance with 38 C.F.R. 
§§ 4.76 and 4.76a, utilizing the Goldmann 
Visual Field chart.  The examiner is 
requested to comment on the results and 
interpret all graphical representations of 
test results numerically to show the 
degrees of contraction.  Any other 
findings/impairment resulting from the 
corneal scar must be described in detail.

3.  The RO should also arrange for an 
appropriate evaluation to determine the 
severity of the veteran's left ear scar.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Specifically, the examiner 
must be provided the criteria for rating 
scars of the head, face, and neck (Code 
7800), and should note whether each 
separate characteristic of disfigurement is 
present or absent, and if present, to what 
degree.  

4.  The RO should then re-adjudicate the 
remaining claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental SOC and give the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


